Exhibit 10.31

 

MEDEQUITIES REALTY TRUST, INC.

2014 EQUITY INCENTIVE PLAN

 

STOCK UNITS AGREEMENT

 

MedEquities Realty Trust, Inc., a Maryland corporation (the “Company”), hereby
grants stock units (“Stock Units”) for shares of its common stock, $0.01 par
value per share (“Common Stock”), to the Grantee named below, subject to the
vesting and other conditions set forth below.  Additional terms and conditions
of the grant are set forth in this cover sheet and in the attachment
(collectively, the “Agreement”) and in the Company’s 2014 Equity Incentive Plan
(as amended from time to time, the “Plan”). Capitalized terms used but not
defined herein shall have the meanings given them in the Plan.

 

Name of Grantee:

“Target” Number of Stock Units: [            ]   (the “Target Award”)*

Grant Date:

 

*The actual number of Stock Units earned may range from 0% to 150% of the Target
Award, depending on the extent to which applicable vesting conditions set forth
in the following Vesting Schedule and Exhibit A are satisfied.

 

Vesting Schedule:  Subject to your continuous Service and other limitations set
forth in this Agreement and the Plan, the Stock Units shall vest as follows:

 

 

•

25% of the Stock Units will vest based on the Company’s absolute total return to
stockholders (“TSR”) (the “Absolute TSR Units”)

 

 

•

25% of the Stock Units will vest based on the Company’s TSR compared to the
performance of the FTSE NAREIT Equity Healthcare REIT Index (the “Relative TSR
Units”)

 

 

•

25% of the Stock Units will vest based on growth in “Gross Real Estate
Investments” (defined in Exhibit A) (the “Asset Growth Units”)

 

 

•

25% of the Stock Units will vest based on growth in “AFFO Per Share” (defined in
Exhibit A) (the “AFFO Per Share Growth Units”)

 

Except to the extent provided otherwise in the Agreement, for each of the above
performance goals, performance will be measured over a three-year performance
period commencing on January 1, 2018 and ending on December 31, 2020 (the
“Performance Period”). The methodology for determining performance during the
Performance Period is described in Exhibit A.




 

--------------------------------------------------------------------------------

 

 

By your signature below, you agree to all of the terms and conditions described
herein, in the attached Agreement and in the Plan, a copy of which is also
attached.  You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this cover sheet or
Agreement should appear to be inconsistent.

 

Grantee:

 

 

Date:

 

 

(Signature)

 

 

 

 

 

 

 

 

Company:

 

 

Date:

 

 

(Signature)

 

 

 

Title:

 

 

 

 

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

 




 

--------------------------------------------------------------------------------

 

 

MEDEQUITIES REALTY TRUST, INC.

2014 EQUITY INCENTIVE PLAN

 

STOCK UNITS AGREEMENT

 

Stock Units

 

This Agreement evidences an award of stock units for Shares in the number set
forth on the cover sheet and subject to the vesting and other conditions set
forth herein, in the Plan and on the cover sheet (the “Stock Units”). 

 

 

 

Transfer of Unvested Stock Units

 

Except as authorized by the Committee in writing, unvested Stock Units may not
be sold, assigned, transferred, pledged, hypothecated or otherwise encumbered,
whether by operation of law or otherwise, nor may the Stock Units be made
subject to execution, attachment or similar process.  If you attempt to do any
of these things without the Committee’s written authorization, the Stock Units
will immediately become forfeited.

 

 

 

Vesting

 

The Company will issue your Stock Units in the name set forth on the cover
sheet.

 

Your rights under this Stock Units grant and this Agreement shall vest in
accordance with the vesting schedule set forth on the cover sheet so long as you
continue in Service through the vesting dates set forth on the cover sheet.

 

Notwithstanding your vesting schedule, the unvested Stock Units will become
fully vested (which shall be interpreted as meaning 150% of the “Target Award”
will vest) upon the termination of your Service by the Company other than for
Cause (other than death or Disability) or by you for Good Reason.

 

--------------------------------------------------------------------------------

 



 

--------------------------------------------------------------------------------

 

 

Change in Control

 

 

 

Notwithstanding the vesting schedule set forth above or anything to the contrary
contained in the Plan, (i) if a Change in Control that is not an Unfavorable
Limited Change in Control (defined below) occurs before July 1, 2019, the
unvested Stock Units will become fully vested (which shall be interpreted as
meaning 150% of the “Target Award” will vest) as of the date of the Change in
Control, (ii) in the event of a Change in Control that constitutes an
Unfavorable Limited Change in Control (defined below), the Grantee’s unvested
Stock Units shall not vest due to the Change in Control and shall instead
immediately be forfeited and (iii) if a Change in Control that is not an
Unfavorable Limited Change in Control occurs on or after July 1, 2019, and on or
before December 31, 2019, performance under all performance goals will be
measured

up to the date of the Change in Control in the manner described in Exhibit A,
with any Stock Units that vest based on such performance being deemed vested as
of the date of the Change in Control, and any Stock Units that do not vest based
on such performance being forfeited as of the date of the Change in Control.

 

For purposes of this Agreement, the following definitions shall apply:

 

“IPO” means the Company’s first underwritten public primary offering of its
Common Stock.

 

“Limited Change in Control” means a Change in Control resulting from (i) the
consummation of a merger or consolidation of the Company with any other entity
or the issuance of voting securities in connection with a merger or
consolidation of the Company or MedEquities Realty Operating Partnership, LP,
other than (A) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving or parent entity) at least 50.1% of the combined
voting power of the voting securities of the Company or such surviving or parent
entity outstanding immediately after such merger or consolidation or (B) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no “person” (as such term is used in Section
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 50% or more of either of the then outstanding shares of
common stock or the combined voting power of the Company’s then outstanding
voting securities; or (ii) the consummation of the sale or disposition by the
Company of all or substantially all of the Company’s assets (or any transaction
or series of transactions within a period of twelve months ending on the date of
the last sale or disposition having a similar effect).

 

“Unfavorable Limited Change in Control” means a Limited Change in Control that
occurs within thirty six (36) months following the consummation of an IPO if, in
the Limited Change in Control, the Total Return Per Share to Stockholders is
less than $15.00 per share; provided, however, that, notwithstanding the
foregoing, a Limited Change in Control shall not constitute an Unfavorable
Limited Change in Control if at any time following one hundred eighty (180) days
after the consummation of an IPO, (A) the highest sixty (60) trading-day volume
weighted average price for a Share is equal to or exceeds $15.00 per Share, and
(B) the total

trading volume of Common Stock during such sixty (60) trading-day period is at
least 5.6 million shares.

 

“Total Return Per Share to Stockholders” means the sum of (i) the aggregate
amount of cash and the fair market value (determined as set forth below) of any
securities or other property or consideration directly or indirectly paid and
received per share of Common Stock in connection with any Limited Change in
Control, including any liquidating distributions, plus (ii) the aggregate amount
of cash and the fair market value (determined as set forth below) of any
securities or other property or consideration distributed by the Company per
share of Common Stock  following the consummation of an IPO.  For purposes of
computing fair market value of any securities or other property or consideration
other than cash, (x) publicly-traded securities shall be valued at the average
of their 4:00 p.m. closing prices (as reported in The Wall Street Journal) for
the five trading days prior to the date which is two business days prior to the
date of announcement of the Limited Change in Control and (y) any other
securities, property or consideration shall be valued at the fair market value
thereof as determined in good faith by the Board.”

 

Delivery

 

 

As your Stock Units vest, the Company will issue the Shares to which the then
vested Stock Units relate.  The resulting aggregate number of vested Shares will
be rounded to the nearest whole number, and you cannot vest in more than the
maximum number of Shares covered by this grant.  The issuance of Shares
underlying any Stock Units that vest shall be made within two and one-half
months after the last day of the Performance Period (or, if for any reason the
Stock Units vest before the last day of the Performance Period, within two and
one-half months after the date the Stock Units vest).

 

Evidence of Issuance

 

The issuance of the Shares under the grant of Stock Units evidenced by this
Agreement shall be evidenced in such a manner as the Company, in its discretion,
will deem appropriate, including, without limitation, book-entry, registration
or issuance of one or more Share certificates.  You will have no further rights
with regard to a Stock Unit once the Share related to such Stock Unit has been
issued.

 

 

 

 

--------------------------------------------------------------------------------

 

Forfeiture of Unvested Stock Units

 

Unless the termination of your Service triggers accelerated vesting of your
Stock Units, or other treatment pursuant to the terms of this Agreement, the
Plan, or in an employment or any other written agreement between the Company or
any Affiliate, as applicable, and you, you will automatically forfeit to the
Company all of the unvested Stock Units in the event you are no longer providing
Service for any reason. To the extent any such agreement or

arrangement provides for “full” (or words of similar import) vesting of the
Stock Units, it shall be interpreted as meaning 150% of the “Target Award” will
vest.

 

 

 

Leaves of Absence

 

For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by your employer in writing if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law.  Your Service terminates in any
event when the approved leave ends unless you immediately return to active
employee work.

 

Your employer may determine, in its discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan. Notwithstanding the foregoing, the
Company may determine, in its discretion, that a leave counts for this purpose
even if your employer does not agree.

 

 

 

Withholding Taxes

 

You agree as a condition of this grant that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting or receipt of the Stock Units within a reasonable period of time,
or you shall forfeit the Shares.  In the event that the Company or any Affiliate
determines that any federal, state, local or foreign tax or withholding payment
is required relating to the vesting or receipt of Shares arising from this
grant, the Company or any Affiliate shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any Affiliate (including withholding the delivery of vested
Shares otherwise deliverable under this Agreement).

 

 

 

Retention Rights

 

This Agreement and the grant evidenced hereby do not give you the right to be
retained by the Company or any Affiliate in any capacity. Unless otherwise
specified in an employment or other written agreement between the Company or any
Affiliate and you, the Company or any Affiliate reserves the right to terminate
your Service at any time and for any reason.

 

 

 

 

--------------------------------------------------------------------------------

 

Stockholder Rights

 

You, or your estate or heirs, do not have any of the rights of a stockholder
with respect to any vested or unvested Stock Units (other than with respect to
the Dividend Equivalent Rights described below) until the Shares have been
issued to you and either a certificate evidencing your Shares have been issued
or an appropriate entry has been made on the Company’s books.

 

Your grant shall be subject to the terms of Section 18 of the Plan in the event
of merger, liquidation or reorganization in the event the Company is subject to
such corporate activity.

 

Dividend Equivalent Rights

 

You shall also be entitled to Dividend Equivalent Rights with respect to your
Stock Units, as described herein.  If the Company declares a normal cash
dividend on its Shares and the record date of such dividend is prior to the
earlier of the date your Stock Units are settled in full or terminate, you will
receive a dividend equivalent credit equal to such normal cash dividend for each
outstanding Stock Unit.  Any such dividend equivalent credits shall be
accumulated (without interest) and shall be subject to the same terms and
conditions as are applicable to the Stock Units to which the dividend
equivalents relate, including, without limitation, the restrictions on transfer,
forfeiture, vesting and payment provisions contained in this Agreement.  For
avoidance of doubt, dividend equivalents shall be paid in cash on the date the
Stock Units to which they relate are converted into Shares.

Clawback

 

If the Company adopts a “clawback” or recoupment policy, this Award will be
subject to repayment to the Company to the extent so provided under the terms of
such policy.

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference.

 

Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant; except that any written employment,
consulting, confidentiality, non-competition, non-solicitation and/or severance
agreement between you and the Company or any Affiliate shall supersede this
Agreement with respect to its subject matter, except as set forth above under
“Change in Control.” Any other prior agreements, commitments or negotiations
concerning this grant are superseded.

 



 

--------------------------------------------------------------------------------

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you.  Such data includes, but is not limited to, information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as your

contact information, payroll information and any other information that might be
deemed appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data.

 

 

 

Code Section 409A

 

It is intended that this Award comply with Code Section 409A or an exemption to
Code Section 409A, and this Award shall be interpreted accordingly.  To the
extent that the Company determines that you would be subject to the additional
20% tax imposed on certain non-qualified deferred compensation plans pursuant to
Code Section 409A as a result of any provision of this Agreement, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such additional tax.  The nature of any such amendment shall be determined by
the Company. For purposes of this Award, a termination of Service only occurs
upon an event that would be a separation from service within the meaning of Code
Section 409A.

 

By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.

 




 

--------------------------------------------------------------------------------

 

Exhibit A

 

The number of Stock Units that vest (determined separately with respect to each
category of Stock Units, with each category representing 25% of the Target
Award*) will be determined as follows (rounded down to the nearest whole share):

 

 

Absolute TSR Units

Absolute TSR

 

% of Units That Vest

18.0%

 

0%

21.0%

 

50%

24.0%

 

100%

30.0% or greater

 

150%

 

Relative TSR Units

TSR Compared to FTSE NAREIT Equity Healthcare REIT Index

 

% of Units That Vest

Index -4%

 

0%

= Index

 

75%

Index +2% or greater

 

100%

Index +4% or greater

 

150%

 

 

Asset Growth Units

Asset Growth

 

% of Units That Vest

$0

 

0%

$450,000,000

 

50%

$600,000,000

 

100%

$750,000,000

 

150%

 

AFFO Per Share Growth Units

AFFO Per Share Growth

 

% of Units That Vest

0%

 

0%

6.88%

 

50%

14.09%

 

100%

21.67%

 

150%

 

*The “Target Award” is the total “Target” number of Stock Units awarded, as
reflected on the first page of the Stock Unit Agreement.

 

To the extent performance is between any two designated amounts, the percentage
of the Target Award earned will be determined using a straight line linear
interpolation between the two designated amounts.

 

 

--------------------------------------------------------------------------------

 

Absolute TSR Units:

 

For purposes of calculating the number of Absolute TSR Units that vest, the
Company’s TSR will be equal to (i) (a) the value per Share at the end of the
Performance Period, assuming reinvestment on the payment date of dividends and
any other stockholder payouts during the Performance Period in additional
Shares, less (b) the value per Share at the beginning of the Performance Period,
divided by (ii) the value per Share at the beginning of the Performance Period,
expressed as a percentage (rounded to the nearest tenth of a percent
(0.1%)).  For this purpose, the value per Share at the beginning of the
Performance Period will be the average closing stock price over the last fifteen
(15) trading days ending on the last trading day in 2017, and the value per
Share at the end of the Performance Period will be (y) if the Shares are listed
on a Stock Exchange or publicly traded on a Securities Market, the average
closing stock price over the last fifteen (15) trading days ending on the last
trading day of the Performance Period, or (z) if the Shares are not listed on a
Stock Exchange or publicly traded on a Securities Market, as determined by the
Committee in good faith.

 

Relative TSR Units:

 

For purposes of calculating the number of Relative TSR Units that vest, the
Company’s TSR will be compared to the compounded annual growth rate, expressed
as a percentage (rounded to the nearest tenth of a percent (0.1%)), in the value
of total return version of the FTSE NAREIT Equity Healthcare REIT Index over the
Performance Period, calculated from information publicly available in a manner
consistent with the manner for calculating TSR.  If the FTSE NAREIT Equity
Healthcare REIT Index is discontinued, a comparable index will be selected by
the Committee in good faith and used for purposes of determining the number of
Relative TSR Units Earned.

 

Asset Growth Units:

 

For purposes of calculating the number of Asset Growth Units that vest, “Asset
Growth” shall equal (i) the Company’s “Gross Real Estate Investments” at the end
of the Performance Period less (ii) the Company’s “Gross Real Estate
Investments” as of December 31, 2017.  For this purpose, “Gross Real Estate
Investments” shall mean the gross purchase price paid or funded for real estate
investments (including, but not limited to, properties, mortgage notes
receivable, equity method investments, cost method investments, partnerships,
and joint ventures), including any debt assumed or incurred at acquisition to
fund the acquisition of the real estate investment, which generates incremental
revenue to the Company as documented in the lease or other underlying
contractual arrangements.  

 

Further guidance in the determination of Gross Real Estate Investments is as
follows:

 

 

1.

The determination of Gross Real Estate Investments will ignore the balance sheet
classification resulting from the purchase price allocation for GAAP accounting
purposes as required by ASC 805, Business Combinations (“ASC 805”), including
asset acquisitions.

 

--------------------------------------------------------------------------------

 

 

2.

Costs directly attributable to the acquisition of real estate investments,
referred to as acquisition costs, shall be excluded unless these costs generate
incremental cash revenue to the Company from such investment as outlined in the
underlying contractual arrangements.

 

3.

Any non-cash impairment charges incurred on real estate investments shall reduce
the amount of Gross Real Estate Investments at the time such impairment charge
is recognized.

 

4.

Any increase in Gross Real Estate Investments as a result of the application of
GAAP accounting principles included in ASC 805 (including asset acquisition
accounting) shall be reduced by any corresponding liability recorded, whether
partially or in total.  

 

5.

Any non-cash gain or loss recognized upon initial application of ASC 805 to a
real estate acquisition shall be excluded.  This would include any adjustments
to the fair value of assumed debt in a real estate investment transaction.

 

6.

Any lease incentives, tenant allowances or other amounts that generate
incremental cash revenue to the Company under the contractual arrangement shall
be included in the determination of Gross Real Estate Investments, whether or
not such amounts increase real estate investments for GAAP accounting
purposes.  All other such items shall be excluded.

 

7.

Any capital expenditures paid by the Company on owned real estate properties
shall be included in the determination of Gross Real Estate Investments to the
extent the Company earns a return on those invested dollars.  

 

8.

The Gross Real Estate Investment attributable to Lakeway Hospital shall be
determined as the Company’s consolidated basis, less any equity cash
contributions by non-controlling interests.  

 

9.

Any other consolidated non-wholly owned investments shall be included at the
Company’s consolidated basis, after application of the guidance for determining
Gross Real Estate Investments included herein, less any equity cash
contributions from third-party non-controlling interest holders.

 

10.

Any items not specifically addressed in this section impacting the Company’s
basis in its real estate investments for GAAP accounting purposes shall follow
the GAAP accounting treatment.  

 

AFFO Per Share Growth Units:

 

For purposes of calculating the number of AFFO Per Share Growth Units that vest,
except to the extent adjusted pursuant to the “Leverage Adjustment” (described
below), the Company’s AFFO Per Share Growth will be equal to (i) (a) the
Company’s AFFO Per Share in 2018, 2019 and 2020, which shall be calculated by
adding the quarterly AFFO Per Share for each of the 12 quarters commencing with
Q1 of 2018 and ending with Q4 of 2020, and dividing the sum thereof by 3, less
(b) the Company’s 2017 AFFO Per Share, divided by (ii) the 2017 AFFO Per Share,
expressed as a percentage (rounded to the nearest one-hundredth of a percent
(0.01%)).  For this

 

--------------------------------------------------------------------------------

 

purpose, “AFFO Per Share” means Adjusted Funds From Operations attributable to
common stockholders per share on a diluted basis, as reported by the Company in
its periodic filings with the Securities and Exchange Commission, and “2017 AFFO
Per Share” is calculated by adding the Company’s quarterly AFFO Per Share for
each of the 4 quarters for the year ending December 31, 2017.  

 

“Leverage Adjustment”

 

To the extent that the Company’s leverage ratio (calculated as net debt divided
by total assets as reflected in the Company’s balance sheet (calculated in
accordance with GAAP), plus accumulated depreciation (gross assets)) exceeds 50%
during any consecutive 12 months or more within the Performance Period (the
“Excess Leverage Period”), AFFO Per Share for each quarterly reporting period
within the Excess Leverage Period shall be adjusted as follows:

 

Step 1: Determine the amount by which net debt would need to be reduced to lower
the leverage ratio to 50% for the entire period that the leverage ratio exceeds
the 50% leverage threshold (such amount, the “Excess Indebtedness”).

 

Step 2: Convert the Excess Indebtedness into “Pro Forma Common Stock” by
dividing the Excess Indebtedness by the “Pro Forma Common Stock Offering
Price.”  For this purpose, the “Pro Forma Common Stock Offering Price” shall be
the average closing market price of the Company’s common stock during the
quarterly period in which the leverage ratio exceeds the 50% leverage threshold,
reduced by 7% (representing a 3% market rate discount and a 4% as an
underwriting discount).

 

The amount of Pro Forma Common Stock shall increase the denominator used in the
determination of Quarterly AFFO Per Share for each quarterly reporting period in
the Excess Leverage Period.  When only a portion of a quarter is impacted by the
excess leverage, the Pro Forma Common Stock adjustment shall be prorated for the
period of time the leverage ratio exceeded 50%.  The numerator used in the
determination of Quarterly AFFO Per Share for each quarterly reporting period in
the Excess Leverage Period shall be adjusted by an amount representing the
decrease in interest expense that would have resulted from the net proceeds
received in the deemed pro forma common stock offering.  This pro forma interest
adjustment shall be determined by multiplying the Excess Indebtedness (which
represents the net proceeds from the pro forma common stock offering) by the
respective quarterly weighted-average interest rate on indebtedness during the
quarterly reporting period in the Excess Leverage Period.  When only a portion
of a quarterly reporting period has experienced Excess Indebtedness, the
weighted-average interest rate from the date the Excess Indebtedness was
incurred shall be used.

 

Change in Control:  

 

Notwithstanding the foregoing, if, pursuant to the Agreement, performance is to
be measured up to the date of a Change in Control rather than through the last
day of the Performance Period, the number of Stock Units that vest will be
determined as follows (rounded down to the nearest whole share): (i) the number
of Absolute TSR Units, the Asset Growth Units and the AFFO Per Share Growth
Units that vest, if any, shall be calculated based on the Company’s actual

 

--------------------------------------------------------------------------------

 

performance through the date immediately preceding the date of the Change in
Control (such date, the “Measurement Date”), with the percentages in the left
column of the tables on the first page of this Exhibit A prorated by multiplying
such percentages by a fraction, the numerator of which is the number of days
from and including the first day of the Performance Period through the
Measurement Date, and the denominator of which is 1,095; and (ii) the number of
Relative TSR Units that vest, if any, shall be calculated in accordance with
this Exhibit A based on TSR calculated through the Measurement
Date.  Notwithstanding the foregoing, for purposes of the AFFO Per Share Growth
Units only, the Measurement Date shall be the last day of the most recently
completed quarter for which financial statements are available.

 

 